    Case 19-27996         Doc 31     Filed 02/06/20 Entered 02/06/20 23:31:45            Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form dschntc

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                              Case No.: 19−27996
                                                  Chapter: 13
                                           Judge: A. Benjamin Goldgar

In Re:
   Peter A Renkens
   719 Cameron Drive
   Antioch, IL 60002
Social Security / Individual Taxpayer ID No.:
   xxx−xx−1713
Employer Tax ID / Other nos.:


                           Notice of Denied,Vacated, Waived, or Revoked Discharge



On January 31, 2020 , the Court signed an order:

          Vacating the Discharge
          Denying the Discharge
          Revoking the Discharge
          Approving the Waiver of the Discharge




                                                        FOR THE COURT


Dated: February 4, 2020                                 Jeffrey P. Allsteadt , Clerk
                                                        United States Bankruptcy Court
          Case 19-27996            Doc 31       Filed 02/06/20 Entered 02/06/20 23:31:45                         Desc Imaged
                                                Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-27996-ABG
Peter A Renkens                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mrivera                      Page 1 of 2                          Date Rcvd: Feb 04, 2020
                                      Form ID: dschntc                   Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 06, 2020.
db             +Peter A Renkens,    719 Cameron Drive,    Antioch, IL 60002-1102
28255964        Aurora Medical Group,    PO Box 49,    Pittsburgh, PA 15230-0049
28419549       +Brandon S. Lefkowitz,    29777 Telegraph Rd,    Suite 2440,   Southfield, MI 48034-7667
28255966      ++DANA SCALIONE,    ATTN GOLDEN GREEN SERVICES,    255 E DANIA BEACH BLVD STE 220,
                 DANIA BEACH FL 33004-3094
               (address filed with court: Express Cash mart of Wisconsin,      dba Nia Investments,   PO Box 6328,
                 Elgin, IL 60121-6328)
28255965       +Evolve Bank & Trust,    6070 Poplar Ave,    Suite 200,   Memphis, TN 38119-3910
28255969        Inbox Loan,    PO Box 881,   Santa Rosa, CA 95402-0881
28255971       +Makes Cents,    dba MaxLend,   PO Box 639,    Parshall, ND 58770-0639
28255972       +New Res-shellpoint Mtg,    75 Beattie Pl Ste 300,    Greenville, SC 29601-2138
28255973       +Opichi,   dba Evergreen Services,    PO Box 834,    Lac Du Flambeau, WI 54538-0834
28509585        Wilmington Savings Fund Society,,    FSB Trustee (See 410),    c/o NewRez LLC,
                 d/b/a Shellpoint Mortgage Servicing,     PO Box 10826,   Greenville, South Carolina 29603-0826
28431124        Wilmington Savings Fund Society,FSB,Trustee(See 41,     c/o NewRez LLC,
                 d/b/a Shellpoint Mortgage Servicing,     PO Box 10826,   Greenville, South Carolina 29603-0826

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28255962       +E-mail/Text: bankruptcy@rentacenter.com Feb 05 2020 02:37:18       Acceptance Now,
                 5501 Headquarters Drive,    Plano, TX 75024-5837
28255963       +E-mail/Text: cashnotices@gmail.com Feb 05 2020 02:36:52       AmeriCash Loans,
                 Bankruptcy Department,    PO Box 1728,    Des Plaines, IL 60017-1728
28419550       +E-mail/Text: cashnotices@gmail.com Feb 05 2020 02:36:52       AmeriCash Loans, L.L.C.,
                 P.O. Box 1728,    Des Plaines, IL 60017-1728
28267441        E-mail/Text: rev.bankruptcy@illinois.gov Feb 05 2020 02:35:10
                 Illinois Department of Revenue,     P.O. Box 19035,   Bankruptcy Unit,
                 Springfield, IL 62794-9035
28255967        E-mail/Text: rev.bankruptcy@illinois.gov Feb 05 2020 02:35:10       Illinois Dept. of Revenue,
                 Bankruptcy Unit,    P.O. Box 19035,    Springfield, IL 62794-9035
28255970        E-mail/Text: cio.bncmail@irs.gov Feb 05 2020 02:34:16       IRS,   Internal Revenue Service,
                 P.O. Box 7346,    Philadelphia, PA 19101-7346
28255968       +E-mail/Text: bknotices@clacorp.com Feb 05 2020 02:36:57       Illinois Title Loans, Inc.,
                 Legal Department,    8601 Dunwoody Place Suite 406,    Atlanta, GA 30350-2550
28255974       +E-mail/Text: opportunitynotices@gmail.com Feb 05 2020 02:36:29        Oppity Fin,    11 E. Adams,
                 Chicago, IL 60603-6301
28454552       +E-mail/Text: opportunitynotices@gmail.com Feb 05 2020 02:36:30        Opportunity Financial, LLC,
                 130 E. Randolph Street,    Suite 3400,    Chicago, IL 60601-6379
28255975       +E-mail/Text: samantha.brucker@phfsgroup.com Feb 05 2020 02:33:45        Ph Fin Svcs,
                 204 Fabricator Drive,    Fenton, MO 63026-2914
28255976       +E-mail/Text: admin@paypps.com Feb 05 2020 02:36:59       Professional Placement,
                 272 N. 12th Street,    Milwaukee, WI 53233-2604
28255977       +E-mail/Text: renee@usanfsc.com Feb 05 2020 02:37:29       USA Payday Loans,    1541 N. Lewis Ave.,
                 Waukegan, IL 60085-1759
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28454551*        +Brandon S. Lefkowitz,   29777 Telegraph Road, Suite 2440,                     Southfield, MI 48034-7667
                                                                                                                TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 06, 2020                                            Signature: /s/Joseph Speetjens
        Case 19-27996      Doc 31    Filed 02/06/20 Entered 02/06/20 23:31:45            Desc Imaged
                                     Certificate of Notice Page 3 of 3


District/off: 0752-1         User: mrivera                Page 2 of 2                  Date Rcvd: Feb 04, 2020
                             Form ID: dschntc             Total Noticed: 23

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 4, 2020 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Peter A Renkens davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Glenn B Stearns    stearns_g@lisle13.com
              Josephine J Miceli    on behalf of Creditor   Wilmington Savings Fund Society, FSB, not in its
               individual capacity but solely as owner trustee for Deephaven Residential Mortgage Trust 2019-1
               Jo@johnsonblumberg.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
